Case 1:19-cv-00651-DDD-STV Document 38 Filed 01/10/20 USDC Colorado Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-00651-STV

   Trenson L Byrd

           Plaintiff,

   v.

   GMAC MORTGAGE, LLC,
   OCWEN LOAN SERVICING, LLC, and
   LIBERTY ASSET MANAGEMENT, LLC.

           Defendants,



        PLAINTIFF’S RESPONSE TO GMAC’S RULE 12(b)(6) MOTION TO DISMISS AND
          MOTION TO FILE A SECOND AMENDED COMPLAINT TO INCORPORATE
                       AFFIDAVIT OF PLAINTIFF AND EXHIBITS



           Trenson L Byrd (“Byrd”), by and through counsel, Webb Law Group, LLC, files this
   response Rule 12(b)(6) Motion to Dismiss and request to file a second amended complaint to
   incorporate Byrd’s affidavit and attached exhibits. In support of this motion, Byrd states the
   following:
                                CERTIFICATE OF COMPLIANCE
   Pursuant to D.C.COLO.LCivR 7.1 the undersigned certifies that he conferred with counsel for
   GMAC Mortgage. LLC and Ocwen Loan Servicing, LLC regarding Byrd’s request to file a
   second amended complaint to add Byrd’s affidavit and exhibits. Defendant’s counsel opposes
   Byrd’s request to file a second amended complaint.




                                                    1
Case 1:19-cv-00651-DDD-STV Document 38 Filed 01/10/20 USDC Colorado Page 2 of 11




                                                   I. BRIEF SUMMARY

              GMAC challenges Byrd’s causes of action arising under the (i) violation of the Fair
   Credit Reporting Act1 (“FCRA”) and (ii) violation of the Right to Financial Privacy Act, 12
   U.S.C. § 3401 (“RFPA”). As set forth below, Byrd seeks to Amend it Complaint to incorporate
   Byrd’s affidavit and exhibits. A copy of which is attached hereto and incorporated herein by this
   reference as Exhibit 1. The Byrd claims are not time-barred under the applicable statute of
   limitations because there was communication between the Byrd, Experian, Equifax and
   TransUnion (collectively “CRA’s”) and GMAC/OCWEN (referred to herein as “GMAC”)
   within the applicable two-year period prior to filing his complaint.
              GMAC’s challenge of Byrd’s claims arises from a misunderstanding of the relationship
   between GMAC, Liberty and CRA’s. To fully grasp why Byrd has pled sustainable claims it is
   necessary to appreciate how Liberty’s actions fall far outside industry standards with respect to a
   junior lienholder foreclosure where a senior lien exist. The standard industry practice1 - a junior
   lienholder forecloses, the junior lien it will pay-off any senior liens or negotiate a settlement with
   the first lien holder, so that the junior lienholder assumes a first position. This is understandable
   because without this arrangement the junior lienholder has done nothing but place itself in the
   shoes of the borrower with a priority senior debt, which, if not paid would subject the junior
   lienholder to having its lien extinguished by a foreclosure of a senior debt.
              Liberty started this process by paying off the 2nd mortgage that was then held by U.S.
   Bank. (replace with GMAC) but left the first mortgage in place that was also with GMAC. As
   previously discussed in the complaint and amended complaint this would have been a financial
   advantage to Liberty because, as a commercial lender, it was ineligible for the preferred interest
   rate Byrd received through Fannie Mae/Freddie Mac under their private lending program.
              After the foreclosure, Liberty began communicating directly with GMAC and providing
   GMAC its corporate contact information so that any loan information would circumvent Byrd
   and be sent directly to Liberty. Keeping Byrd in the dark with respect to the status of the GMAC


   1
       the plaintiff is confident that industry experts would testify as to standard industry practice.

                                                                  2
Case 1:19-cv-00651-DDD-STV Document 38 Filed 01/10/20 USDC Colorado Page 3 of 11




   debt. When the Byrd became aware that Liberty had not extinguish the first mortgage (which is
   unheard of in these types of transactions) and that Liberty was making financial transactions
   under Byrd’s name and social security number, Byrd contacted GMAC and reported this
   unlawful activity in writing and verbally to GMAC as well as the CRA.
          On or about March 21, 2017, Byrd continued to dispute the erroneous information.
   Byrd’s disputes were acknowledged by a CRA on or about May 1, 2017 when Byrd received
   written confirmation of Byrd’s 2017 disputes and an acknowledgment of his prior disputes.
   Unfortunately, he was informed by the CRA that there would be no changed in the reported
   status of the GMAC mortgage. See, Byrd Affidavit.

                            II. LEGAL ARGUMENT & AUTHORITIES.

   A.     Standards for Rule 12(b)(6) Motion to Dismiss.

   Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a court may dismiss a

   complaint for “failure to state a claim upon which relief can be granted.” See Fed. R. Civ. P.

   12(b)(6). In deciding a motion under Rule 12(b)(6), the court must “accept as true all well

   pleaded factual allegations . . . and view these allegations in the light most favorable to the

   plaintiff.” Casanova v. Ulibarri, 595 F.3d 1120, 1124-25 (10th Cir. 2010) (quoting Smith v.

   United States, 561 F.3d 1090, 1098 (10th Cir. 2009)). The court is not, however, “bound to

   accept as true a legal conclusion couched as a factual allegation.” Bell Atlantic Corp. v.

   Twombly, 550 U.S. 544, 555 (2007). “Threadbare recitals of the elements of a cause of action,

   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

   (2009). In addition, this court may consider exhibits attached to the Complaint without

   converting the motion into one for summary judgment pursuant to Rule 56. See Hall v. Bellmon,

   935 F.2d 1106, 1112 (10th Cir. 1991). To survive a motion to dismiss, “a complaint must contain


                                                     3
Case 1:19-cv-00651-DDD-STV Document 38 Filed 01/10/20 USDC Colorado Page 4 of 11




   sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

   Ashcroft, 556 U.S. at 678 (internal quotation marks omitted). A claim is plausible when the

   plaintiff “pleads factual content that allows the court to draw the reasonable inference that the

   defendant is liable for the misconduct alleged.” Id.

   B.      Plaintiff Has Properly Alleged and Pled a Claim for Violation of the Fair Credit
           Reporting Act.

           Defendant’s argue that “Byrd does not allege, however, that he was making any

   payments on the first mortgage loan on his property during the relevant time periods.” [Motion at

   P. 2 ¶ 3] As discussed above, this transaction presents a “unicorn” in junior lien foreclosures as

   (1) the first mortgage was not paid off by Liberty during the foreclosure process, (2) Liberty did

   not negotiate a buyout of GMAC’s first position, (3) GMAC communicated all loan information

   to Liberty to its corporate address, and (4) GMAC did not communicate any loan information to

   Byrd.

           Byrd was unaware that Liberty failed to clear all senior debt when they obtained

   ownership of the property 2007. As discussed in each complaint and herein, GMAC never sent

   Byrd a notice of default or a notice of acceleration of debt based upon Liberty’s foreclosure.

           As previously alleged2 GMAC had direct knowledge that Liberty had assumed Byrd’s

   identity with respect to the first mortgage because GMAC held the second mortgage that was

   paid in full by3 Liberty shortly after the foreclosure. Only discovery will allow Byrd to receive

   documents and evidence demonstrating the full extent to which GMAC and Liberty operated to


   2
     without the benefit of discovery but upon information and belief GMAC directly communicated with Liberty and
   sent all loan information to Liberty's corporate address.
   3
     *Liberty foreclosed on a loan it purchased from U.S. Bank that was 3rd mortgage line of credit and knew that it
   was a junior lender
   behind two GMAC loans.

                                                            4
Case 1:19-cv-00651-DDD-STV Document 38 Filed 01/10/20 USDC Colorado Page 5 of 11




   the detriment of Byrd.

             GMAC correctly notes that Byrd did not have knowledge of the interaction between

   GMAC and Liberty because from the foreclosure forward, GMAC did not communicate with

   Byrd in writing or otherwise, but rather communicated with Liberty at their corporate address.

             At no time did GMAC communicate with Byrd that the first mortgage obligation had not

   been extinguished during the foreclosure process, as is customary in junior lien foreclosure

   actions. If GMAC had given such notice, Byrd could have sought relief and recovered

   creditworthiness within 36 months.4

             GMAC mischaracterizes Byrd’s understanding of the status of the first mortgage by

   stating; “Byrd appears to be under the misperception that the foreclosure of his property by

   Liberty somehow removed his obligations on the first mortgage as well.” [Motion at P. 3 ¶ 1]

             Byrd understood the standard practice in the industry with respect to a junior lienholder

   foreclosure. He further understood that a third position Junior lienholder would not foreclose on

   and leave senior liens in place. This would place the Junior lienholder in no better position than it

   had without the foreclosure. This industry standard, coupled with GMAC’s failure to send Byrd a

   notice of default or notice of acceleration of debt due to Liberty’s foreclosure only confirmed

   Byrd’s understanding that the foreclosing party and the first lienholder had entered into an

   arrangement to address the first lienholder’s position.

             GMAC states further that “Finally, Byrd alleges that he provided written disputes of his

   credit to credit reporting agencies on two dates April of 2016 and one date in May of 2016.”

   [Motion at P. 3 ¶ 1] The accompanying affidavit as well as its exhibits evidence that Byrd


   4
       This fact is solidly known by mortgage lenders certified by HUD, FNMA, FHLMC and VA.

                                                          5
Case 1:19-cv-00651-DDD-STV Document 38 Filed 01/10/20 USDC Colorado Page 6 of 11




   unsuccessfully made continuing efforts to address this matter with GMAC up to and including

   20175.

            As set forth in Byrd’s affidavit, as late as 2017, on one occasion, one of the CRA’s and

   Byrd contacted Ocwen by telephone and after explaining the factual circumstances of Liberty’s

   foreclosure and its inappropriate use of Byrd’s personal financial information, GMAC failed to

   make any changes to the CRA reporting.

            With respect to the misuse of Byrd’s personal identifying information, [Motion at P. 4 ¶

   2] GMAC expects for Byrd to have all of the information contained in GMAC’s files without the

   benefit of discovery in this case. It is more than plausible that GMAC provided mortgage interest

   documents (1098) to Liberty and to the United States Department of Treasury under Byrd’s

   Social Security number. 6

            Regarding Social Security Administration, Byrd does not assert that GMAC’s action

   prevented Byrd’s claim with Social Security Administration, but that Liberty’s corporate address

   was provided to the CRA’s and in-turn used by Social Security Administration to establish

   screening security questions for online transactions. For example, Social Security Administration

   would ask, “Have had a mortgage loan?”, “What was your address?”. When Byrd would insert

   his address, an error would appear because he did not insert Liberty’s address it used under

   Byrd’s social security number with GMAC. By assuming Byrd’s identity in this respect, created

   difficulty for Mr. Byrd to conduct in-person private matters with Social Security Administration


   5
     as previously stated in the complaint and amended complaint GMAC/OCWEN failed to act on direct
   communication from Byrd that Liberty was using Byrd’s Social Security number and other financial information to
   transact business with GMAC
   6
     Form 1098 is a form filed with the Internal Revenue Service (IRS) that details the amount of interest and related
   expenses paid on a mortgage during the tax year. These expenses can be used as deductions on a U.S. income tax
   form, Schedule A, which reduces taxable income and the overall amount owed to the IRS.

                                                            6
Case 1:19-cv-00651-DDD-STV Document 38 Filed 01/10/20 USDC Colorado Page 7 of 11




   and completely removed any possibility to conduct business online due to erroneous addresses

   under the security questions.

              Remarkably, GMAC argues that “While Byrd’s First Amended Complaint corrects his

   failure to plead that submitted his dispute first to the credit reporting agencies….., Byrd still fails

   to plead a viable claim for relief because it is inherent that the reporting was correct.”

              The argument totally disregards the sum and substance of Byrd’s complaint. GMAC

   allowed and perpetuated Liberty’s use of Byrd’s identity to facilitate financial transactions that

   were reported to government agencies (Treasury, Social Security Administration and maybe

   others) and CRA’s. As a result, of Liberty’s 60, 90, 120 days late payment history, Byrd’s credit

   score would decline. The inevitable result of a lower credit score is less favorable loan terms,

   higher interest payments and in some cases denial. When you factor in the effect of debt to

   income ratios the result is a double negative on your credit score.

              As previously stated, it remains a conundrum what motivated Liberty to pay off one

   senior debt but not the other. Regardless, GMAC never informed Byrd of the loan status7, thus

   depriving Byrd of any opportunity to cure the loan status.

              GMAC states that “…to the extent Byrd attempts to allege a violation…failure to state

   facts establishing that he suffered actual damages…Defendants’ conduct actually benefited Mr.

   Byrd …Mr. Byrd’s obligation under the Note would have been higher.” [Motion at P. 8 ¶ 1].

              As a mortgage lender GMAC knows that payment history, debt to income ratio,

   foreclosures all directly affect borrower’s ability to secure a mortgage loan. By allowing Liberty

   to conduct financial transactions under the Social Security number of Byrd, and especially given


   7
       Byrd provided all of his contact information to GMAC in 2012.

                                                             7
Case 1:19-cv-00651-DDD-STV Document 38 Filed 01/10/20 USDC Colorado Page 8 of 11




   the erratic payment history of Liberty the natural consequence would impede Byrd’s ability to

   secure future mortgages. As stated above, it deprived Byrd of any opportunity to address the first

   mortgage loan status. Keeping Byrd in the dark, did not benefit Byrd.

          Interestingly GMAC argues that “….Byrd claims fails because he does not allege that

   incurred actual damages as a result of any investigation conducted by the Ocwen Parties ...Byrd

   only identifies one tangible fact that could qualify as actual damages- he applied for credit and

   was denied on several occasions, “ the last of which occurred in 2015” [Motion at P. 8 ¶ 3].

          If GMAC now acknowledges that it conducted an investigation, it would have only

   resulted from an inquiry from a CRA, which would have been prompted by Byrd’s complaint.

   See, Byrd’s Affidavit attached hereto as Exhibit 1. We are in a credit driven society. As

   previously discussed, debt-to-income ratios, late payment history deprives consumers of

   preferred credit terms and higher interest payments. The difference can result in thousands of

   dollars over the course of 30-year mortgage.

          Byrd’s FCR a claim does not fail as a result of the statute of limitation because GMAC

   and Liberty were communicating with each other through 2017, which Liberty sold the property

   and the GMAC note was paid. See, Byrd’s Affidavit attached hereto as Exhibit 1.

   C.     Plaintiff Has Properly Alleged and Pled a Claim for Violation of the Right to
          Financial Privacy Act, 12 U.S.C. § 3401.


          GMAC claims that Byrd Has Not Pled A Viable Claim Under the RFPA [Motion at P. 9 ¶

   1 & 2] Defendants inaccurately assert that the Government only received Byrd’s information

   from credit agencies not as loan servicers.

          This court can take judicial notice that loan servicers are required by law to provide


                                                    8
Case 1:19-cv-00651-DDD-STV Document 38 Filed 01/10/20 USDC Colorado Page 9 of 11




   mortgage interest statements to the United States Department of Treasury and to the borrower.

          GMAC has not denied receiving payments from Liberty, so it is plausible that GMAC in

   turn provided 1098 mortgage interest statements. It is further plausible that since they maintained

   the note in Byrd’s name that the mortgage interest statement was submitted to the United States

   Department of Treasury under Byrd’s Social Security number, this transaction on its face makes

   GMAC culpable in submitting false information to a governmental agency. The statute defines

   government authority to mean an agency or department of the United States, or any officer,

   employee or agent thereof. 12 U.S.C. § 3401(3). The United States Department of Treasury

   certainly meets this definition. If the court allows this matter to proceed on its merits, Discovery

   will reveal that GMAC has mandatory reporting to multiple government agencies all of which

   are unknown to Byrd at this time.

   D.     Plaintiff Should be Granted Leave to File a Second Amended Complaint.


   Justice Requires Leave to Amend Pursuant to Rule 15(a).

   Federal Rule of Civil Procedure 15(a) provides that, after a responsive pleading has been served,

   a party may amend its pleading “only by leave of court or by written consent of the adverse

   party.” “The . . . Tenth Circuit has emphasized that ‘[t]he purpose of [Rule 15(a)] is to provide

   litigants the maximum opportunity for each claim to be decided on its merits rather than on

   procedural niceties.’ B.T. ex rel. G.T. v. Santa Fe Pub. Schs., 2007 U.S. Dist. LEXIS 33912,

   2007 WL 1306814, at *2 (D.N.M. 2007) (Browning, J.) (quoting Minter v. Prime Equip. Co.,

   451 F.3d 1196, 1204 (10th Cir. 2006)). The Rule specifies that “leave shall be freely given when

   justice so requires.” “Refusing leave to amend is generally only justified upon a showing of

   undue delay, undue prejudice to the opposing party, bad faith or dilatory motive, failure to cure

                                                     9
Case 1:19-cv-00651-DDD-STV Document 38 Filed 01/10/20 USDC Colorado Page 10 of 11




   deficiencies by amendments previously allowed, or futility of amendment.” Bylin v. Billings, 568

   F.3d 1224 (10th Cir. 2009) (quoting Frank v. U.S. West, Inc., 3 F.3d 1357, 1365 (10th Cir.

   1993)).

    Byrd’s request to file a Second amended Complaint does not bring in new claims, but merely

   provides supporting documentation in the form of Mr. Byrd’s affidavit and attached exhibits in

   support of the factual bases of the original and First Amended Complaint.

   While the Second Amended Complaint does provide additional details, all of the topics are ones

   which have previously been identified in the case.

                                          III. CONCLUSION


             WHEREFORE, for the reasons stated above, GMAC’s Rule 12(b)(6) motion to dismiss

   Plaintiff’s claims should be denied, and Plaintiff respectfully request that his motion for leave to

   amend the complaint in this action be granted and for such other and further relief as the Court

   deems appropriate.

             DATED this 10th day of January 2020.


                                                Respectfully Submitted,

                                                /s/ Joseph G. Webb
                                                Joseph G. Webb, Atty. No. 21425
                                                Webb Law Group, LLC
                                                925 S. Niagara St., #240
                                                Denver, Colorado 80224-1604
                                                Tel: 303-861-5500
                                                Fax: 303-942-3682
                                                joe@webblawllc.com
                                                Attorney for Trenson L. Byrd Plaintiff




                                                    10
Case 1:19-cv-00651-DDD-STV Document 38 Filed 01/10/20 USDC Colorado Page 11 of 11




                                  CERTIFICATE OF SERVICE

   I hereby certify that on January 10, 2020, I electronically filed the foregoing “PLAINTIFF’S
   RESPONSE TO GMAC RULE 12(b)(6) MOTION TO DISMISS” with the Clerk of Court
   using the CM/ECF system which will send notification of such filing to the following email
   addresses:


   Cynthia Lowery-Graber
   1700 Lincoln Street, Suite 4100
   Denver, CO 80203-4541
   Telephone: (303) 861-7000
   Facsimile: (303) 866-0200
   Email: cynthia.lowery-graber@bclplaw.com
   Attorneys for Defendants GMAC Mortgage,
   LLC and Ocwen Loan Servicing, LLC

   Adrian P. Castro
   Fairfield and Woods, P.C.
   1801 California Street, Suite 2600
   Denver, CO 80202
   acastro@fwlaw.com
   Attorneys for Defendant Liberty Asset Management, LLC


                                                                    /s/ Joseph G. Webb




                                                 11
